Citation Nr: 0516073	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-05 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.  

2.  Entitlement to service connection for a left hip 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

 




INTRODUCTION

The veteran served on active duty from March 1981 to March 
1985.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  This case was previously before 
the Board and was remanded to the RO in December 2003.  

The issue of entitlement to service connection for a left hip 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

Other matter

In an August 2004 rating decision, the RO denied entitlement 
to service connection for closed head injury and an acquired 
psychiatric disorder.  The veteran has not to the Board's 
knowledge filed a notice of disagreement with respect to 
those claims.  Those issues are accordingly not within the 
jurisdiction of the Board and therefore they will not be 
addressed herein.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201 (2004); see also Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process].


FINDING OF FACT

The medical evidence of record does not show a current left 
ankle disability.  





CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
left ankle disability.  As was noted in the Introduction, the 
veteran's claim for service connection for a left hip 
disability is being remanded for additional development.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court pf Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the April 2002 Statement of the Case (SOC) and 
the December 2002 and October 2004 Supplemental Statement of 
the Case (SSOC) of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  More significantly, a letter was sent to the veteran 
in March 2004, with a copy to his accredited representative, 
which was specifically intended to address the requirements 
of the VCAA.  The letter advised the veteran what the 
evidence must show to establish entitlement for service 
connection.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2004 VCAA letter, the AMC informed the veteran that VA was 
responsible for getting  "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the March 22, 2004 letter, page 5.  In 
addition, the letter advised the veteran that VA will make 
reasonable efforts to get "Relevant records not held by a 
Federal agency.  This may include records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the March 2004 VCAA letter advised the veteran 
to give VA enough information about relevant records so that 
they could request them from the agency or person who has 
them.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the February 2004 letter 
informed the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence is in your possession, please 
send it to us."  See the March 22, 2004 letter, page 2.  
(emphasis as in original).  

The Board therefore finds that the March 2004 letter, the 
April 2002 SOC, and the December 2002 and October 2004 SSOCs 
properly notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the March 2004 VCAA 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the March 2004 VCAA letter.  The fact that the 
veteran's claim was readjudicated in the October 2004 SSOC, 
prior to the expiration of the one-year period does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be codified at 
38 U.S.C. 
§  ____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  A review of the 
record reveals that the veteran was not provided notice of 
the VCAA prior to the initial adjudication of this claim by 
rating decision in March 2001.  The Board notes, however, 
that the claim was readjudicated and a SSOC was provided to 
the veteran in October 2004 following VCAA notice compliance 
action.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VA notice.  The veteran's representative 
provided additional written argument on his behalf in January 
2005 and March 2005.  Therefore, there is no prejudice to the 
veteran in proceeding to consider the claim on the merits.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA and private medical 
records, private physician's statements, and reports of VA 
examinations, which will be described below.  The RO 
completed the development requested in the December 2003 
Board remand.  The record reflects that the veteran was 
afforded a VA examination in April 2004.  There is no 
indication that there currently exists any evidence, which 
has a bearing on this case which has not been obtained.  The 
veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2004).  In his May 2002 
substantive appeal (VA Form 9), the veteran specifically 
declined the opportunity to testify at a personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448.

In order to establish service connection for a claimed 
disability on a direct basis, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

In order to establish service connection for a claimed 
disability on a secondary basis, a similar analysis applies.  
There must be (1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

1.  Entitlement to service connection for a left ankle 
disability.  

Factual background

Service medical records show that the veteran was involved in 
a motor vehicle accident in February 1983 and sustained a 
left leg, closed tibia/fibula fracture; however, there is no 
mention of any injury to the left ankle.  The records are 
negative for complaint of or treatment for disability 
regarding the left ankle.  
There is no pertinent medical evidence for over 17 years 
after service.  

On VA examination in November 2002, the veteran reported 
injuring his left ankle in a 1982/1983 motor vehicle 
accident.  He stated that symptoms at the time were pain and 
swelling in his left ankle.  He stated that no treatment was 
rendered for this condition.  Over the years, the left ankle 
condition had gotten progressively worse.  Physical 
examination of the left ankle was negative for joint 
deformity or deviation.  There was no laxity of the left 
ankle.  Anterior and posterior draw test was within normal 
limits.  The left ankle was negative for edema or 
inflammation.  Range of motion was within normal limits.  
There was no tenderness to palpation.  The diagnosis was 
chronic left ankle strain.  The examiner opined that the 
veteran's left ankle condition was not related to the left 
tibia/fibula fracture.  

In December 2002, the Ro granted service connection for 
residuals of left tibia/fibula fracture with chronic pain.

The veteran was afforded another VA examination in April 
2004.  Physical examination at that time revealed no swelling 
on the left ankle.  Range of motion was as follows: 
dorsiflexion to about 15 degrees, with pain at 10 degrees; 
plantar flexion to 35 degrees, with pain at around 30 
degrees; eversion to 25 degrees, with pain at 20 degrees; and 
inversion to 10 degrees, with pain at 5 degrees.  Repetitive 
motion caused an increase in pain.  The veteran complained of 
mild ankle pain on palpation, but there was no evidence of 
edema, effusion, instability, redness, heat, or abnormal 
movement.  X-ray of the left ankle was within normal limits 
with no evidence of degenerative joint disease or any other 
pathology.  

The examiner concluded, after reviewing the veteran's medical 
records, that there was no evidence of any problems with the 
left ankle.  He opined that the veteran's pain was more a 
part of a chronic pain syndrome and not related to the left 
tibia/fibula fracture in service.  

Analysis

The veteran contends, in substance, that he has a left ankle 
disability which was incurred in service, or in the 
alternative that the condition is due to service-connected 
left tibia/fibula fracture.  

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson and Wallin, both 
supra.

With respect to Hickson/Wallin element (1), current 
disability, the medical evidence of record is negative for 
any left ankle disability.  Although the November 2002 VA 
examination diagnosed left ankle strain, there were no 
clinical findings which tended to establish the existence of 
any left ankle disability.  The examination revealed normal 
range of motion of the left ankle with no edema, 
inflammation, or tenderness with palpation.  The normal 
findings were confirmed on VA examination in April 2004.  X-
rays of the left ankle were normal.  Crucially, the examiner 
concluded that there was no evidence of any problems with the 
left ankle, and that the veteran's perceived left ankle 
disability was in fact part of a chronic pain syndrome.    

To the extent that the veteran contends that he has a 
disability of the left ankle, it is now well established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  These statements 
offered in support of the veteran's claim are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.

Although the Board does not dispute the veteran's complaints 
of left ankle pain, it is now well established that a 
symptom, such as pain, absent a finding of an underlying 
disorder, cannot be service-connected.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) [pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted]; see also Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In this case, 
competent medical evidence demonstrates that the veteran's 
perceived left ankle pain is not in fact related any 
diagnosed disability of the ankle.

In short, Hickson/Wallin element (1) has not been met.  
Service connection, to include on a secondary basis, is 
denied on that basis alone.

For the sake of completeness, the Board will move on to 
address the remaining two Hickson/Wallin elements.  See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative].

Concerning direct service connection, with respect to Hickson 
element (2), in-service incurrence, although the service 
medical records confirm that the veteran injured his left leg 
in a motor vehicle accident in 1983, they are completely 
negative for complaints or findings for any left ankle 
condition.  Hickson element (2) has therefore not been met.  

Concerning secondary service connection, as noted above, 
service connection is in effect for residuals of a 
tibia/fibula fracture.  Accordingly, Wallin element (2) has 
been satisfied [secondary service connection].  

With respect to element (3), medical nexus, no competent 
medical nexus exists.  That is, no health care provider has 
attributed the veteran's left ankle complaints to his 
military service or to the service-connected left 
tibia/fibula fracture.  Indeed, the November 2002 and April 
2004 VA examiners both opined that the veteran's left ankle 
complaints were unrelated to his left tibia/fibula fracture.  

In summary, none of the Hickson elements have been met.  
Wallin elements (1) and (3) have also not been met.  The 
veteran's service connection claim is accordingly denied.

Additional comment

As noted above, service connection is in effect for residual 
of left leg fracture, left tibia/fibula fracture, with 
chronic pain.  To the extent that the veteran's perceived 
left ankle pain is part of the that disability, service 
connection is already in effect.  In any event, as explained 
above, service connection for a "stand alone" left ankle 
disability may not be granted because the medical evidence 
indicates that such left ankle disability does not in fact 
exist. 


ORDER

Entitlement to service connection for a left ankle disability 
is denied.  


REMAND

2.  Entitlement to service connection for a left hip 
disability.  

Reason for remand

In a December 2003 decision, the Board determined that new 
and material evidence had been submitted to reopen the claim 
of entitlement to service connection for a left hip 
disability.  The Board instructed the RO to readjudicate the 
issue of entitlement to service connection for a left hip 
disability.  A review of the October 2004 SSOC, however, 
reflects that the RO denied the claim under the new and 
material standard and did not adjudicate the claim on a de 
novo basis.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary. The Court further held that where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  This case must therefore be remanded to the 
Veterans Benefits Administration (VBA) for readjudication 
based on a de novo review of the entire evidentiary record.  

Accordingly, this case is REMANDED to VBA for the following 
action:

VBA should conduct a de novo review of 
the entire record and readjudicate the 
veteran's claim of entitlement to service 
connection for a left hip disability.  


If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


